Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	The Amendments and Remarks filed 4/27/21 in response to the Office Action of 1/27/21 are acknowledged and have been entered.
	Claims 4, 12-17, 19, 23-25, and 30-39 are pending.
	Claims 30-36 are withdrawn from further consideration by the examiner under 37 CFR 1.142(b) as being drawn to a non-elected invention.
	Claims 4, 13, 15, 17, and 24 have been amended by Applicant.
	Claims 4, 12-17, 19, 23-25, and 37-39 are currently under consideration.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	The following Office Action contains NEW GROUNDS of rejections.

Rejections Withdrawn
	All previous rejections are withdrawn.

Specification
The specification is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (first line of page 98).  Applicant is required to delete all embedded hyperlinks and/or other form of browser-executable codes. See MPEP §  608.01.

New Rejections
Claim Rejections - 35 USC § 112
Claims 4, 13, 15, 17, and 24 each contain the trademark/trade name “Affymetrix”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the source of a product (an array) and, accordingly, the identification/description is indefinite.


Claim Rejections - 35 USC § 103

Claims 4, 12-17, 19, 23-25, and 37-39 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kutok et al (US 2015/0320754 A1; 11/12/15) in view of Cerhan et al (Cancer Epid Biomark Prev, 2012, 21(10): 1799-1806) and Morrison et al (Cancer Cytopathology, 2006, 108(5): 311-318).
The claims are drawn to methods of treating a subject with non-Hodgkin lymphoma by administering Copanlisib. The claims require that the subject is a subject that has been However, the claims do not require one performing the claimed method to actively assay expression of recited genes. Further, the instant specification does not demonstrate subjects with recited expression levels of recited genes unexpectedly respond better to administrating Copanlisib or administering Copanlisib in combination with anything else to the subject.
Kutok et al teaches a method of therapeutically treating a subject with non-Hodgkin lymphoma, including indolent non-Hodgkin’s lymphoma and DLBCL, by administering to the subject compositions comprising a combination of PI3K alpha inhibitors comprising Copanlisib ([0048] and [0092], in particular). Kutok et al further teaches therapeutically effective amounts include those that are sufficient to effect disease treatment ([0183], in particular). Kutok et al further teaches the compositions further comprising pharmaceutically suitable adjuvants ([1033], in particular). 
Kutok et al does not specifically teach a sample from the subject has been assayed for expression of recited genes.  However, these deficiencies are made-up for by the teachings of Cerhan et al and Morrison et al.
Cerhan et al and Morrison et al each teach levels of expression of recited genes using a commercially available Affymetrix® microarray are routinely detected in non-Hodgkin’s lymphoma and DLBCL patients (page 1800 f Kutok et al and page 312 of Morrison et al, in particular).
One of ordinary skill in the art would have been motivated to administer therapeutically effective amounts of compositions of Kutok et al comprising combination of PI3K alpha 
In particular regards to claim 38, the rejection is based on administering copanlisib and not the salt thereof that is copanlisib dihydrochloride.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
In the Reply of 4/27/21, Applicant argues Kutok et al does not teach or suggest measuring the expression level or recited genes. Applicant further argues Kutok et al is silent about a subject having high expression of recited genes. Applicant further argues Kutok et al is silent as to whether a person having high expression of recited genes could respond differently to copanlisib as compared to a person with low expression of these genes. Applicant further argues a lack of motivation to treat subjects that are determined to have high expression of recited genes with treatment such as a combination therapy comprising copanlisib. Applicant further argues a lack of expectation of success that a subject expressing high levels of recited genes would benefit from a combination therapy comprising copanlisib. Applicant further cites passages in the specification that suggest high expression of recited genes and/or pathways of recited genes may be predictive of a low response to copanlisib. Applicant further argues Kutok et al does not exemplify any specific combination comprising copanlisib and another therapeutic agent or teach any combination in any in vitro or in vivo experiment. 

In regards to the argument that Kutok et al is silent about a subject having high expression of recited genes, the examiner agrees. Kutok et al renders obvious methods of treating just any subject with non-Hodgkin lymphoma by administering therapeutically effective amounts of compositions of Kutok et al comprising combination of PI3K alpha inhibitors comprising Copanlisib and adjuvant because Kutok et al teaches a method of therapeutically treating a subject with non-Hodgkin lymphoma by administering to the subject compositions comprising a combination of PI3K alpha inhibitors comprising Copanlisib and adjuvant.
In regards to the argument that Kutok et al is silent as to whether a person having high expression of recited genes could respond differently to copanlisib as compared to a person with low expression of these genes, the examiner agrees. As discussed above, Kutok et al renders obvious methods of treating just any subject with non-Hodgkin lymphoma by administering therapeutically effective amounts of compositions of Kutok et al comprising combination of PI3K alpha inhibitors comprising Copanlisib and adjuvant. Further, it has not been demonstrated that elevated expression of each recited gene is predictive of a low response to copanlisib. The "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." See MPEP 716.02(d).

In regards to the argument that a lack of expectation of success that a subject expressing high levels of recited genes would benefit from a combination therapy comprising copanlisib, the examiner disagrees. Recited non-Hogkin lymphoma subjects predictably benefit from a combination therapy comprising copanlisib because Kutok et al teaches a method of therapeutically treating a subject with non-Hodgkin lymphoma by administering to the subject compositions comprising a combination of PI3K alpha inhibitors comprising Copanlisib and adjuvant.
In regards to cited passages in the specification that suggest high expression of recited genes and/or pathways of recited genes may be predictive of a low response to copanlisib, it has not been demonstrated that elevated expression of each recited gene is predictive of a low response to copanlisib. The "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." See MPEP 716.02(d).
.
 
  
Claims 4, 12-17, 19, and 37-39 are rejected under 35 U.S.C. 103(a) as being unpatentable over Majchrzak et al (Molecules, 2014, 19: 14304-14315) in view of Cerhan et al (Cancer Epid Biomark Prev, 2012, 21(10): 1799-1806) and Morrison et al (Cancer Cytopathology, 2006, 108(5): 311-318).
The claims are drawn to methods of treating a subject with non-Hodgkin lymphoma by administering Copanlisib. The claims require that the subject is a subject that has been stratified and selected by a method comprising detecting upregulated expression of recited genes in a sample from the subject. However, the claims do not require one performing the claimed method to actively assay expression of recited genes. Further, the instant specification does not demonstrate subjects with recited expression levels of recited genes unexpectedly respond better to administrating Copanlisib.
Majchrzak et al NHL patients (including those with relapsed indolent NHL, FL, CLL, and DLBCL) therapeutically respond to administered copanlisib (page 14309, in particular). Majchrzak et al further teaches NHL patients also therapeutically respond to administered idelalisib (page 14309, in particular). 

Cerhan et al and Morrison et al each teach levels of expression of recited genes using a commercially available Affymetrix® microarray are routinely detected in non-Hodgkin’s lymphoma and DLBCL patients (page 1800 f Kutok et al and page 312 of Morrison et al, in particular).
  One of ordinary skill in the art would have been motivated to administer therapeutically effective amounts of compositions comprising therapeutically effective amounts of copanlisib and/or compositions comprising therapeutically effective amounts of a combination of copanlisib and idelalisib to just any subject with NHL because Majchrzak et al teaches NHL patients therapeutically respond to both copanlisib and idelalisib. Treating a subject with NHL by administering a combination of known NHL treatments is an example of combining prior art elements according to known methods to yield predictable results.
In particular regards to claim 38, the rejection is based on administering copanlisib and not the salt thereof that is copanlisib dihydrochloride.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
	In the Reply of 4/27/21, Applicant argues Majchrzak et al is silent about a subject having high expression of recited genes. Applicant further argues Majchrzak et al is silent as to whether a subject having high expression of recited genes could respond differently to copanlisib as compared to a person with low expression of those genes. Applicant further 
	The amendments to the claims and the arguments found in the Reply of 4/27/21 have been carefully considered, but are not deemed persuasive. In regards to the argument that Majchrzak et al is silent about a subject having high expression of recited genes, the examiner agrees. Majchrzak et al renders obvious a method of treating just any subject with NHL by administering therapeutically effective amounts of compositions comprising therapeutically effective amounts of copanlisib and/or compositions comprising therapeutically effective amounts of a combination of copanlisib and idelalisib because Majchrzak et al teaches NHL patients therapeutically respond to both copanlisib and idelalisib. Treating a subject with NHL by administering a combination of known NHL treatments is an example of combining prior art elements according to known methods to yield predictable results. 
	In regards to the argument that Majchrzak et al is silent as to whether a subject having high expression of recited genes could respond differently to copanlisib as compared to a person with low expression of those genes, the examiner agrees. As discussed above, Majchrzak et al renders obvious a method of treating just any subject with NHL by administering a combination of copanlisib and idelalisib because Majchrzak et al teaches NHL patients therapeutically respond to both copanlisib and idelalisib. Treating a subject with NHL by administering a combination of known NHL treatments is an example of combining prior art 
	In regards to the argument of a lack of motivation to treat a subject having high expression of recited genes, Majchrzak et al renders obvious a method of treating just any subject with NHL by administering therapeutically effective amounts of compositions comprising therapeutically effective amounts of copanlisib and/or compositions comprising therapeutically effective amounts of a combination of copanlisib and idelalisib because Majchrzak et al teaches NHL patients therapeutically respond to both copanlisib and idelalisib. Treating a subject with NHL by administering a combination of known NHL treatments is an example of combining prior art elements according to known methods to yield predictable results.
	In regards to the argument that Majchrzak et al offers no teaching or suggestion that copanlisib can be combined with any other agent, the examiner disagrees. See claim 45 of Majchrzak et al.
	In regards to the argument that a person of ordinary skill in the art would not have been able to predict the benefit of a combination therapy comprising copanlisib in a subject expressing recited genes, the examiner disagrees. Recited NHL subjects predictably benefit from administering a combination of copanlisib and idelalisib because Majchrzak et al teaches NHL patients therapeutically respond to both copanlisib and idelalisib.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787.  The examiner can normally be reached on M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN E AEDER/Primary Examiner, Art Unit 1642